Citation Nr: 1140250	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962, and from March 1962 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied, inter alia, entitlement to a TDIU.  In April 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2006.

In June 2010, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In May 2011, the Board remanded the claim on appeal, along with the issue of entitlement to service connection for hypertension, to include as secondary to service-connected disability, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional action, the AMC awarded service connection for hypertension and assigned an initial, 0 percent (noncompensable) rating,  effective September 29, 2003 (as reflected in a July 2011 rating decision).  This action represents the full benefit sought on appeal for this issue.  

As for the issue of entitlement to TDIU, the AMC continued to deny the claim (as reflected in a July 2011 SSOC), and returned this matter to the Board for further appellate consideration.  

For reasons expressed below, the matter remaining on appeal is being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision on this matter.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

The Veteran has been granted service connection for bilateral hearing loss (rated as 60 percent disabling), posttraumatic stress disorder (PTSD) (rated as 30 percent disabling), diabetes mellitus (rated as 20 percent disabling), diabetic neuropathy of the bilateral lower extremities (each extremity rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), hypertension (rated as 0 percent disabling), and erectile dysfunction (rated as 0 percent disabling).  The combined rating for the Veteran's service-connected disabilities is 80 percent.  Hence, he meets the minimum percentage requirements under 38 C.F.R. § 4.16(a) for a schedular TDIU.  The remaining question, then, is whether his service-connected disabilities render him unemployable.

Generally, when a veteran presents evidence of unemployability, the VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disabilit(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Here, review of the claims file reveals that the Veteran was examined by the VA in December 2008 for the specific purpose of evaluating the functional impact of his service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Unfortunately, at the time of the December 2008 VA examination, service connection was only in effect for bilateral hearing loss and tinnitus.  As such, the opinion rendered only considered unemployability due to hearing loss and tinnitus.

Following the December 2008 VA examination, service connection was awarded for a number of other disabilities, including PTSD, type 2 diabetes mellitus, diabetic neuropathy of the bilateral lower extremities, hypertension, and erectile dysfunction.  While the record contains multiple examination reports pertaining to the individual evaluation of each of these service-connected disabilities, pertinent to this remand, some of these reports do not contain a discussion regarding the functional effects of the particular disability on the Veteran's ability to perform the mental and physical acts required for employment.  Furthermore, for purposes of entitlement to TDIU, the focus is on the Veteran's whole  disability picture, and the December 2008 VA examination is inadequate because it does not consider the combined functional impact of all of the Veteran's current service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 4.2 (2011).  See also Friscia, 7 Vet. App. at 297.  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for a TDIU, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copies of any notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding medical records.  

The claims file currently includes outpatient treatment records from the VA Domiciliary in White City, Oregon and the VA Community Based Outpatient Clinic (CBOC) in Klamath Falls, Oregon, dated through June 2011.  Hence, there exists the possibility that more recent records from these either or both facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all records of pertinent treatment from the White City, Oregon VA Domiciliary (since June 2011) and the Klamath Falls, Oregon CBOC (since June 2011), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim  for a TDIU should include consideration of all pertinent evidence added to the claims file since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the White City, Oregon VA Domiciliary (since June 2011) and from the Klamath Falls CBOC (since June 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished, including any specialty examinations, if deemed necessary (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  In particular, the physician should fully describe the functional effects of each of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for employment.  

Then, based on examination findings, and consideration of the Veteran's documented medical history sand assertions, the physician should render an opinion,  consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the SSA records, the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a TDIU,

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

